Citation Nr: 0825433	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disability, 
to include schizophrenia, depression, a nervous disability 
and memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In June 2008, the veteran testified before the 
undersigned at a Board hearing in Washington, D.C.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  In a May 1994 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disability; 
this decision is final.

2.  The additional evidence associated with the claims file 
since the May 1994 Board decision is redundant of the 
evidence that was of record in May 1994 and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Since the May 1994 Board denial, no new and material evidence 
has been received to warrant reopening the veteran's claim 
for service connection for a psychiatric disability, to 
include schizophrenia, depression, a nervous disability and 
memory loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In the present appeal regarding 
the application to reopen a claim for service connection for 
a psychiatric disability, the appellant was provided with 
initial notice of the VCAA in June 2005, which was prior to 
the August 2005 rating decision on appeal. Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

For purposes of evaluating the veteran's request to reopen 
his claim, the Board observes that the case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a psychiatric disability in a June 
2005 letter.  In order to establish his claim, he was 
informed that he needed to submit evidence showing that he 
had a disease or injury in service in addition to a current 
physical or mental disability, and a relationship between the 
current disability and service.  He was further informed of 
the types of evidence to submit such as medical records or 
medical opinions.  He was also informed in the June 2005 
letter referred to above as to what qualifies as new and 
material evidence. However, the veteran failed to submit new 
medical evidence relating a current psychiatric disability to 
service.  The appellant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim.  The 
appellant was told what evidence he needed to furnish in 
these letters.  Thus, the Board finds that the directives of 
Kent are satisfied.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was provided with 
notice of the disability rating and effective date elements 
in April 2006.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining VA medical records identified by the appellant.  
The appellant was not afforded a VA examination with respect 
to this claim.  In this regard, development of the underlying 
issue of service connection is not warranted absent the 
submission of new and material evidence.  The appellant was 
additionally provided with the opportunity to attend a Board 
hearing which he attended in June 2008.  The appellant has 
not indicated that any additional pertinent evidence exists, 
and there is no indication that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). The appeal is now ready 
to be considered on the merits.

II. Facts

The veteran's service treatment records are devoid of any 
complaints or treatment of a psychiatric nature.  They 
include his May 1963 separation examination report showing a 
normal clinical psychiatric evaluation.  In addition, there 
is a May 1963 Report of Medical History showing that the 
veteran denied ever having depression, excessive worry, loss 
of memory or nervous trouble of any sort.

In October 1976, the veteran filed an initial claim of 
service connection for a nervous condition.  

The veteran reported in an October 1976 statement that he had 
been hospitalized for a nervous condition while serving in 
Germany sometime during the years 1961 to 1963.  He added 
that he had been admitted to a VA hospital in August 1976 for 
a nervous condition and memory loss.

A VA hospital summary received in December 1976 shows that 
the veteran was hospitalized from August 1976 to November 
1976 for schizophrenia, paranoid type.  The summary contains 
the veteran's report that he has been hearing voices since 
service from 1961 to 1963.  

VA hospital records show that the veteran was hospitalized in 
February 1977 because of bizarre aggressive behavior, 
insomnia, restlessness, audio-visual hallucinations, and 
referential ideas.  His diagnoses included schizophrenia, 
chronic, undifferentiated type.

The RO denied the veteran's claim for service connection for 
a nervous condition in a June 1977 rating decision.

VA hospital records in June 1990 show that the veteran was 
admitted with complaints of decreased memory, auditory 
hallucinations and confusion.  He was noted to have decreased 
memory since 1978 with an exacerbation in 1986.  A neurology 
assessment record notes a past psychiatric history "dating 
back to the mid 20's".  The veteran was diagnosed as having 
bipolar disorder, atypical, pseudo dementia, and rule out 
pernicious anemia.

The veteran explained in a June 1990 statement that he was 
claiming loss of memory caused by head trauma in service in 
1962.  

In November 1990, the veteran submitted a VA medical record 
to support his claim.  The VA medical record, dated in 
September 1980, certifies that the veteran had been 
hospitalized and treated at the VA hospital in San Juan, 
Puerto Rico, from 1977 through August 1979 for a diagnosis of 
schizophrenia, chronic undifferentiated type.  

Also in November 1990, the veteran submitted two private 
medical statements dated in November 1990.  One statement is 
from a private medical clinic stating that the veteran 
claimed that he had been treated at the clinic in 1963, 1970, 
1976 and 1984 for a mental condition, but that there was no 
recollection of these visits and no records as the clinic 
destroyed records after five years.  The other statement is 
from Dr. Rafael Rivera certifying that the veteran had been 
seen in the Cayey Health Center from October 1965 until 1966.  
He noted that the veteran's chief complaints were anxiety, 
insomnia, headache and depression.  He gave a diagnosis of 
nervous anxiety with depression.

In July 1991, the veteran testified at a hearing at the RO 
that he began having memory problems in 1975.  He attributed 
his problems to a head injury in service in 1962 while 
driving a "PC".  He said he went over a bump and was hit in 
the head with hooks that had been used to fasten a round lid.  
He also said that he had been hospitalized in a hospital in 
Germany for approximately 17 to 22 days due to his head 
injury.  

In a May 1994 Board decision, the Board denied reopening the 
veteran's claim for service connection for a nervous 
disorder.  

In May 2005, the veteran filed to reopen a claim of service 
connection for a psychiatric disability, to include 
depression, a nervous condition, loss of memory and 
schizophrenia.  He indicated that he was basing his request 
on his military medical records and present medical 
conditions.

In January 2006, the veteran submitted duplicate copies of 
private medical statements dated in November 1990 in support 
of his claim.

At a Board hearing in June 2008, the veteran testified that 
his symptoms began around the time of his service discharge 
when he hit a lieutenant.  He said that he was in a private 
hospital as a civilian and he tried unsuccessfully to get 
those records.  He said that the first time he went to a VA 
medical facility for treatment was in the 1970s.  

III.  Analysis

Entitlement to service connection for a psychiatric 
disability has been previously denied, most recently by the 
Board in May 1994.  At that time, the Board found that new 
and material evidence had not been submitted to reopen the 
claim.  The Board's May 1994 decision is final.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received since the last final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by VA on or after August 29, 2001.  Id.  As 
the appellant in this case filed an application to reopen a 
claim for service connection for a psychiatric disability in 
May 2005, the revised version of 3.156 is applicable in this 
appeal.  Furthermore, for purposes of the "new and material" 
evidence analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1110 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, 
for veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The evidence that the Board considered in May 1994 included 
the veteran's service treatment records that are devoid of 
complaints or diagnoses of a psychiatric nature.  The 
evidence also included VA medical records showing that the 
veteran had been hospitalized in 1976 and 1977 for 
schizophrenia and in June 1990 for bipolar disorder, 
atypical, and pseudodementia.  

Additional evidence submitted prior to May 1994 includes the 
two private medical statements dated in November 1990, one of 
which certifies that the veteran had been treated in 1965 and 
1966 for nervous anxiety with depression.

As is explained in the law outlined above, the veteran must 
submit evidence that has not been previously considered and 
that is new and material evidence in order to reopen his 
claim.  No such evidence has been submitted.  The only 
medical evidence the veteran submitted to support his claim 
following the Board's May 1994 decision is evidence that was 
already on file and considered by the Board in May 1994.  In 
this regard, the veteran submitted copies of two private 
medical statements that he previously submitted to the Board 
in November 1990.  Thus, this evidence is redundant of 
evidence already on file and is not considered new.  The only 
other evidence on file subsequent to the Board's 1994 
decision is the veteran's June 2008 Board hearing testimony.  
In this regard, the veteran testified that his psychiatric 
symptoms began in service.  However, this testimony is not 
new and material evidence since it is essentially the same 
testimony that the veteran gave at a RO hearing in July 1991 
and is redundant of his written statements on file prior to 
May 1994.

Thus, for the foregoing reasons, the evidence does not raise 
a reasonable possibility of substantiating the veteran's 
claim of service connection for a psychiatric disability, and 
therefore is not "new and material" for purposes of reopening 
the claim.  In the absence of new and material evidence to 
reopen the claim for service connection for a psychiatric 
disability, to include schizophrenia, depression, a nervous 
disability and memory loss, the application to reopen must be 
denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a psychiatric disability, to include 
schizophrenia, depression, a nervous disability and memory 
loss, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


